         Case 2:17 -cv-03485-JHS Document 18-1 F1led 09/11/18 Page 1 of 1




                         IN THE CNITED STATES DISTRICT COURT
                      FOR THE EASTER~ DISTRICT OF PENNSYLVANIA

CARLA ALIEI\CE WILLIAMS             SIYIPSO~                          CIVIL ACTION

        v.

~ANCY A. BERRYHILL,
Acting Commissioner of Social Security
Administration                                                        NO. 17-3485

                                               ORDER

              AND !\OW, thisj_ifay       ofO~kr, 2018, upon consideration ofPlaintiffs
Brief and Statement of Issues in Support of Request for Review and defendant's Response to

Request for Review of Plaintiff, and after review of the Report and Recommendation of Cnited

States Magistrate Judge Thomas J. Rueter, it is hereby

                                          ORDERED

               I.       The Report and Recommendation is APPROVED and ADOPTED.

              2.        Plaintiffs Request for Review is GRA."i"TED, and the decision of the

Commissioner of the Social Security Administration is REVERSED to the extent that the matter

is   REMA.~DED      to the Commissioner under sentence four of 42 U.S. C. § 405(g) for further

proceedings consistent with Cnited States Magistrate Judge Thomas J. Rueter's Report and

Recommendation.

              3.        Judgment is entered in favor of plaintiff, reversing the decision of the

Commissioner for the purpose of this remand only.

                                               BY THE COURT:
